EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The amendment of March 8, 2022 has been ENTERED.  Please note that the claim listing with the amendment fails to comply with 37 CFR 1.121(a) and with 37 CFR 1.52(a)(1)(iv) in that the amended claims use color to track changes, but the claim listing must be “in permanent dark ink or its equivalent.”  Despite this failure to comply with the cited rules, the amendment was entered.

The drawings of October 7, 2019 are hereby accepted as FORMAL.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 as newly-amended is as follows:
an image sensor operable to be disposed in a vehicle so as to have a field of view of the exterior of the vehicle, the image sensor configured to capture image data; a radar sensor operable to be disposed in the vehicle so as to have a field of sensing for the exterior of the vehicle, the radar sensor configured to capture sensing data; at least one processor configured to process the image data captured by the image sensor and the sensing data captured by the radar sensor; and a controller configured to detect malfunction of the radar sensor, based at least in part on processing of the image data and the sensing data, wherein the controller is configured to: obtain first information on a target from an image obtained based on the processing of the image data; set a monitoring range of the radar sensor according to the obtained first information; obtain second information on the target based on a radar signal detected in the monitoring range; and detect malfunction of the radar sensor by detecting an error between the first information and the second information.”  (Bold added).
Looking, first, to independent claim 1 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-8 depends ultimately from allowable, independent claim 1, each of dependent claims 2-8 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 9 as newly-amended is as follows:
an image sensor operable to be disposed in a vehicle so as to have a field of view of the exterior of the vehicle, the image sensor configured to capture image data; a radar sensor operable to be disposed in the vehicle so as to have a field of sensing of the exterior of the vehicle, the radar sensor configured to capture sensing data; and Page 3 of 9 Response to Final Office Action of Dec. 16, 2021 a controller configured to process the image data captured by the image sensor and the sensing data captured by the radar sensor, and configured to control at least one driver assistance system provided in the vehicle, wherein the controller is configured to: based at least in part on processing of the image data and the sensing data, obtain first information on a target from an image obtained based on the processing of the image data; set a monitoring range of the radar sensor according to the obtained first information; obtain second information on the target based on a radar signal detected in the monitoring range; and detect malfunction of the radar sensor by detecting an error between the first information and the second information.”  (Bold added).
As for independent claim 9 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 10-16 depends ultimately from allowable, independent claim 9, each of dependent claims 10-16 is allowable for, at least, the reasons for which independent claim 9 is allowable.
The text of independent claim 17 as newly-amended is as follows:
image data captured by, an image sensor disposed in a vehicle to have a field of view of an exterior of the vehicle, to obtain first information on a target and set a monitoring range of a radar sensor according to the obtained first information, and use monitoring range information to obtain second information on the target based on a radar signal detected in the monitoring range and detect the malfunction of the radar sensor by detecting an error between the first information and the second information.”  (Bold added).
Next, taking independent claim 17 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
The text of independent claim 18 as newly-amended is as follows:
“18. (Currently Amended) A method for complementing automotive radar, the method comprising: obtaining an image of a field of view through a camera to obtain first information on a target; setting a monitoring range of a radar sensor according to the first information; obtaining second information on the target based on a radar signal detected in the monitoring range; and Page 5 of 9detecting malfunction of the radar sensor by detecting an error between the first information and the second information.”  (Bold added).
With respect to independent claim 18 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. 
The rejections as set forth in the final office action of December 16, 2021 have been overcome by the amendment of March 8, 2022 and by the remarks with that amendment.
All rejections and objections in this application have been overcome.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648